United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2129
                                   ___________

Beck, formerly known as David           *
Wayne Beck,                             *
                                        *
            Appellant,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
Erik Skon; David Crist; Dr. Christopher * [UNPUBLISHED]
Ceman,                                  *
                                        *
            Appellees.                  *
                                  ___________

                             Submitted: March 4, 2004

                                 Filed: March 18, 2004
                                  ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Minnesota inmate “Reverend Beck” (formerly known as David Wayne
Vanderbeck) appeals the district court’s1 order denying his motion for a preliminary
injunction and temporary restraining order (TRO). We affirm.


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin
L. Noel, United States Magistrate Judge for the District of Minnesota.
       Beck filed a 42 U.S.C. § 1983 action against prison officials, claiming they
violated his rights under the Eighth and Fourteenth Amendments. We affirmed the
district court’s grant of summary judgment for defendants on all but one claim, i.e.,
that officials conditioned needed surgery on his execution of a release of liability. As
to that claim, we remanded for further development of the record. See Beck v. Skon,
253 F.3d 330, 334 (8th Cir. 2001). On remand, Beck filed a motion for a preliminary
injunction and TRO, and for “a three-judge court,” requesting the district court to stop
defendants from harassing him, denying him proper placements, denying him proper
medical treatment, denying him necessary legal documents, and placing him at further
risk of assault. The district court denied the motion.

        We have jurisdiction to review the denial of injunctive relief, see 28 U.S.C.
§ 1292(a)(1), and “we will reverse only for clearly erroneous factual determinations,
an error of law, or abuse of discretion,” see Manion v. Nagin, 255 F.3d 535, 538 (8th
Cir. 2001). There is no basis for reversal here. See Davis v. Francis Howell Sch.
Dist., 104 F.3d 204, 205 (8th Cir. 1997) (factors to determine whether injunctive
relief is warranted). To the extent Beck asserted in his motion that he is being denied
the opportunity to litigate the claim at issue on remand, there are avenues by which
he can seek specific documents and depositions necessary to litigate the relevant
claim. See Fed. R. Civ. P. 37(a), 56(f). Beck’s remaining bases for injunctive relief
are not within the scope of the remand order. Cf. Children’s Broadcasting Corp. v.
Walt Disney Co., 2004 WL 111806, at *8 (8th Cir. Jan. 26, 2004) (liability question
was beyond scope of limited remand for new trial on damages).

      Accordingly, we affirm.
                     ______________________________




                                          -2-